ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
Alutiiq Global Solutions, LLC                   ) ASBCA No. 62903
                                                )
Under Contract No. W91QV1-05-C-0004             )

APPEARANCE FOR THE APPELLANT:                      Stowell B. Holcomb, Esq.
                                                    Jackson Holcomb LLP
                                                    Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                    Scott N. Flesch, Esq.
                                                    Army Chief Trial Attorney
                                                   CPT Carlos S. Pedraza, JA
                                                    Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: December 8, 2021



                                                JOHN J. THRASHER
                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62903, Appeal of Alutiiq Global
Solutions, LLC, rendered in conformance with the Board’s Charter.

       Dated: December 8, 2021


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals